FILED
                             NOT FOR PUBLICATION                             JUN 15 2010

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



TRACY ROMERO FOLEY,                              No. 09-17129

               Plaintiff - Appellant,            D.C. No. 1:08-cv-00769-DCB-1

  v.
                                                 MEMORANDUM *
M. ANCHETA,

               Defendant - Appellee.



                    Appeal from the United States District Court
                       for the Eastern District of California
                     David C. Bury, District Judge, Presiding

                              Submitted May 25, 2010 **


Before:        CANBY, THOMAS, and W. FLETCHER, Circuit Judges.

       Tracy Romero Foley, a California state prisoner, appeals pro se from the

district court’s judgment dismissing his 42 U.S.C. § 1983 action for failure to



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
exhaust administrative remedies under the Prison Litigation Reform Act, 42 U.S.C.

§ 1997e(a). We have jurisdiction under 28 U.S.C. § 1291. We review de novo the

district court’s dismissal for failure to exhaust, and for clear error its factual

determinations, Wyatt v. Terhune, 315 F.3d 1108, 1117 (9th Cir. 2003), and we

affirm.

       The district court properly dismissed Foley’s Eighth Amendment claim

because he failed to exhaust administrative remedies prior to filing suit. See

Woodford v. Ngo, 548 U.S. 81, 93-95 (2006) (holding that “proper exhaustion”

under 42 U.S.C. § 1997e(a) is mandatory and requires adherence to administrative

procedural rules); Griffin v. Arpaio, 557 F.3d 1117, 1120 (9th Cir. 2009)

(affirming dismissal for failure to exhaust prison remedies where inmate’s

grievance failed to “alert[] the prison to the nature of the wrong for which redress

[was] sought.”).

       Foley’s remaining contentions are unpersuasive.

       We reject Foley’s May 12, 2010, request to stay this appeal. See McKinney

v. Carey, 311 F.3d 1198, 1200-01 (9th Cir. 2002) (per curiam) (prisoner may not

satisfy exhaustion requirement while federal action is pending, but dismissal is

without prejudice to refiling federal action once exhaustion requirement is met).

       AFFIRMED.


                                             2                                       09-17129